DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 5-9 and 15-17 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-4, 10-14, and 18-22 are currently amended. Claims 1-4, 10-14, and 18-22 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The claims are amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 103
The amendments made to the independent claims introduce limitations that are not fully addressed in the previous office action, and thus the corresponding 35 USC 103 rejections are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 21-24 of the Remarks filed 12/10/2021 Applicant argues that the amended claims provide “a specific sequence of ordered computer-performed steps that explain how a technological improvement can be achieved,” specifically by enabling “concurrent and direct empirically-driven 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-14, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Many aspects of independent claims 1, 11, and 19 do not appear to be supported by the original specification. On Pg 24 of Applicant’s response filed 12/10/2021, paras. [0097]-[0110] are cited as providing support for the amended claim limitations. However, these paragraphs do not appear to disclose the following aspects of the amended claims: 
- an electronic database storing a plurality of clinical literature-based risk models ([0097] discusses various studies being “available” and that information may be extracted from various studies, but there is no mention of a dedicated electronic database that stores a plurality of clinical literature-based risk models); 
- identifying a plurality of clinical outcomes associated with the primary condition of the patient and a plurality of clinical interventions associated with the clinical outcomes ([0099] discusses identifying baseline risks for “all possible clinically significant outcomes and for each risk factor combination,” e.g. identifying risks associated with the outcomes of a stroke and bleed when considering the condition of A Fib. However, there does not appear to be any disclosure of how clinically significant outcomes are actually determined for each condition, nor how clinical interventions associated with each clinical outcome are determined beyond providing example outcomes that “should” be considered for an example condition);
- calculating a plurality of patient-specific baseline risk values for the patient based on the plurality of patient-specific characteristics and the plurality of baseline risk values extracted for the plurality of clinical outcomes associated with the primary condition, wherein each patient-specific baseline risk value quantifies a risk of the corresponding clinical outcome occurring for the patient without clinical intervention ([0099] discloses identifying baseline risks for outcomes with no intervention from clinical studies, and [0100] then discusses identifying a baseline outcome risk for available combinations of risk factors. [0113] then notes that baseline risk for a patient may be calculated based on primary conditions, risk factors, secondary conditions, etc., but provides no disclosure of how such a calculation is performed);
- calculating a plurality of patient-specific interventional risk values for the patient based on the plurality of patient-specific characteristics and the plurality of interventional risk values for the plurality of clinical outcomes associated with the primary condition, wherein each patient-specific interventional risk value quantifies a risk of the corresponding clinical outcome occurring for the patient with administration of a corresponding clinical intervention ([0099] discloses identifying event rates associated with each outcome for each combination of risk factors and for each type of intervention (i.e. extracting interventional risk values). [0102]-[0109] further disclose various calculations done for the particular example of A Fib evaluating bleed and stroke outcome risks. However, these paragraphs do not appear to describe calculating patient-specific interventional risk values that quantify a risk of the corresponding clinical outcome occurring for the patient with administration of each corresponding intervention. [0114]-[0115] note that patient-specific interventional risk values are provided on a display, but provide no disclosure of how such calculations are actually performed); 
- calculating a plurality of patient-specific absolute risk values for the patient for the plurality of clinical outcomes, wherein calculating each of the plurality of patient-specific absolute risk values for each of the clinical outcomes comprises: 
calculating an interventional relative risk value for the clinical outcome occurring with administration of the corresponding clinical Page 6 of 304849-3436-5947 v3Application No. 15/394,181Attorney Docket No. 27098.251803Response Filed 12/10/2021Reply to Office Action of: 09/02/2021intervention based on the plurality of patient-specific interventional risk values ([0104] and [0106] discuss use of relative risk of stroke for a particular treatment, but do not describe any particular manner of calculating an interventional relative risk value based on patient-specific interventional risk values); and 
calculating a patient-specific absolute risk value by multiplying the patient-specific baseline risk value for the clinical outcome occurring for the patient without clinical intervention with the interventional relative risk value for the clinical outcome, and multiplying by an annual event rate of the clinical outcome ([0104], [0106], and [0108] describe various multiplication procedures that can occur when determining risk values, but none appear to involve a patient-specific baseline risk value multiplied by an interventional relative risk value and an annual event rate of the clinical outcome); 
- causing display of the single continuous view of the graphical user interface that indicates the task, wherein the single continuous view visually depicts a direct comparison of each of the plurality of patient-specific absolute risk values for each of the clinical outcomes with administration of the corresponding clinical intervention relative to without clinical intervention, as based on the plurality of clinical literature-based risk models (Figs. 6-8 show single views of graphically displayed interfaces that do visually depict direct comparisons of calculated risk values. However, there does not appear to be support for such a single continuous view also indicating the determined task). 
Because the above limitations do not appear to be supported by the original disclosure as filed, the independent claims are each rejected under 35 USC 112(a) as including new matter. Claims 2-4, 10, 12-14, 18, and 20-22 are also rejected on this basis because they inherit the unsupported limitations due to their dependence on claims 1, 11, or 19. Applicant is advised to clarify which aspects of the claims correlate to which aspects of the specification as originally filed, and to remove any elements that are not sufficiently supported. 
Claim 2 specifies that the event determined based on real-time data received from a wearable medical device associated with the patient is an availability of information of a new risk to taking the medication. The specification notes in para. [0070] that events may be identified from a variety of sources, including a wearable medical device. However, the specification provides no explanation of how availability of information of a new risk to taking the medication would be determined based on real-time data from a wearable medical device. Accordingly, the limitation of claim 2 is not sufficiently supported by the specification and is rejected under 35 USC 112(a).
Claim 12 specifies that the event determined based on real-time data received from a wearable medical device associated with the patient is an availability of another medication that is more effective than the medication. The specification notes in para. [0070] that events may be identified from a variety of sources, including a wearable medical device. However, the specification provides no explanation of how availability of a more effective medication would be determined based on real-time data from a wearable medical device. Accordingly, the limitation of claim 12 is not sufficiently supported by the specification and is rejected under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13, 18-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 as amended recites “The system of claim 10, wherein…” such that it appears to be dependent on claim 10. However, claim 13 is a system type claim and claim 10 is a method type claim, so it is unclear how claim 13 could further limit claim 10 or whether it is actually intended to. Given that claim 13 was previously dependent on claim 12 which itself is dependent on independent system-type claim 11, claim 13 will be interpreted as being dependent on claim 11 for the purposes of examination below.
Claim 18 is recited as being dependent on now-cancelled claim 17, creating indefiniteness. For purposes of examination, claim 18 will be interpreted as being dependent on independent claim 11 which was the parent claim of now-cancelled claims 16 and 17. 
Claim 19 recites “one or more non-transitory computer-readable media… the media comprising: identifying… identifying… extracting… calculating…” etc. It is unclear how the non-transitory computer-readable media themselves would comprise method steps. In other words, the wording of the preamble causes indefiniteness because computer-readable media like tangible memory elements as enumerated in para. [0129] of the specification cannot be method steps. For purposes of examination, Examiner interprets the preamble of claim 19 as reciting “one or more non-transitory computer-readable media having instructions thereon for execution by a processor to perform a method… the method comprising: identifying… identifying… extracting… calculating…” etc. 
Claim 21 recites “wherein the baseline risk is identified based on…” in line 3. Because parent claim 1 includes a plurality of baseline risk values for the plurality of clinical outcomes as well as patient-specific baseline risk values, it is unclear which particular baseline risks claim 21 is intended to further limit. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 

Claims 1-4, 10-14, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4, 10, and 21-22 are directed to a method (i.e. a process), claims 11-14 and 18 are directed to a system (i.e. a machine), and claims 19-20 are directed to non-transitory computer-readable media (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claims 1, 11, and 19 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting an electronic method taking place with electronic elements like an electronic health record and an electronic database in claim 1, “A computer system… comprising: one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to” perform method steps in claim 11, and “One or more non-transitory computer-readable media having instructions thereon for execution by a processor to perform a method” in claim 19, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claims recite:
identifying, in a health record that is specific to the patient, a plurality of patient-specific characteristics, a primary condition of a patient, and a medication associated with the primary condition of the patient;
identifying a plurality of clinical outcomes associated with the primary condition of the patient and a plurality of clinical interventions associated with the clinical outcomes;
extracting a plurality of baseline risk values for the plurality of clinical outcomes associated with the primary condition of the patient, wherein each clinical outcome in the plurality of clinical outcomes has one corresponding baseline risk value in the plurality of baseline risk values, and wherein the plurality of baseline risk values quantify a risk of the corresponding clinical outcome occurring without clinical intervention;
calculating a plurality of patient-specific baseline risk values for the patient based on the plurality of patient-specific characteristics and the plurality of baselinePage 5 of 304849-3436-5947 v3Application No. 15/394,181Attorney Docket No. 27098.251803Response Filed 12/10/2021Reply to Office Action of: 09/02/2021 risk values extracted for the plurality of clinical outcomes associated with the primary condition, wherein each patient-specific baseline risk value quantifies a risk of the corresponding clinical outcome occurring for the patient without clinical intervention; 
extracting a plurality of interventional risk values for the plurality of clinical outcomes associated with the primary condition of the patient, wherein each clinical outcome in the plurality of clinical outcomes has one corresponding interventional risk value in the plurality of interventional risk values, and wherein the plurality of interventional risk values quantify a risk of the corresponding clinical outcome occurring with administration of a corresponding clinical intervention; 
calculating a plurality of patient-specific interventional risk values for the patient based on the plurality of patient-specific characteristics and the plurality of interventional risk values for the plurality of clinical outcomes associated with the primary condition, wherein each patient-specific interventional risk value quantifies a risk of the corresponding clinical outcome occurring for the patient with administration of a corresponding clinical intervention; 
calculating a plurality of patient-specific absolute risk values for the patient for the plurality of clinical outcomes, wherein calculating each of the plurality of patient-specific absolute risk values for each of the clinical outcomes comprises: 
calculating an interventional relative risk value for the clinical outcome occurring with administration of the corresponding clinical Page 6 of 304849-3436-5947 v3Application No. 15/394,181Attorney Docket No. 27098.251803Response Filed 12/10/2021Reply to Office Action of: 09/02/2021intervention based on the plurality of patient-specific interventional risk values; and 
calculating a patient-specific absolute risk value by multiplying the patient-specific baseline risk value for the clinical outcome occurring for the patient without clinical intervention with the interventional relative risk value for the clinical outcome, and multiplying by an annual event rate of the clinical outcome; 
determining an event occurs relating to the medication associated with the primary condition of the patient based on real-time data that is associated with the patient; and
determining at least one designated treatment provider of the patient and a task for the at least one designated treatment provider, based on the event relating to the medication.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of identifying patient characteristics and other clinical attributes from a medical record as well as identifying associated outcomes and interventions using their medical training or knowledge of clinical literature. A human could also mentally determine various risk values from clinical studies or prior knowledge and use these values to perform various tailored risk calculations for a particular patient either mentally or with aid of pen and paper. The person could also determine when an event related to the patient’s medication has occurred by viewing the patient and observing any side effects or complications in real time, and then mentally determine a treatment provider and task based on the detected event. Thus, each independent claim recites an abstract idea in the form of a mental process, e.g. utilizing patient and clinical data to calculate personalized risks and determine appropriate tasks. 
Examiner further notes that the numerous “calculating” steps are mathematical operations, such that the claims can also be considered to recite an abstract idea under the “mathematical concepts” grouping. However, the claims will only be further analyzed with respect to the “mental process” grouping. 
Dependent claims 2-4, 10, 12-14, 18, and 20-22 inherit the limitations that recite an abstract idea from their dependence on claims 1, 11, or 19, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-4, 12-14, and 21-22 merely further limit aspects of the abstract idea identified in the independent claims above and as such also amount to mental processes. Specifically, claims 2-3 and 12-13 describe types of events and interventions that a human actor would be capable of mentally identifying and/or determining from a patient’s records or other data. Claims 4 and 14 describe what the primary condition of the patient is, which a human actor could glean by observing a patient’s records. Claim 21 describes types of intervention outcomes and risks that a human actor would be able to mentally consider. Claim 22 specifies that the patient-specific characteristics include at least age and gender, which a human actor would be able to mentally identify from a patient’s records. 
Accordingly, claims 1-4, 10-14, and 18-22 recite an abstract idea in the form of a mental process. However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to 
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. Independent claim 1 includes the additional elements of the method being electronic and utilizing an electronic health record and an electronic database storing a plurality of clinical literature-based risk models. Claims 11 and 19 similarly include electronic health records and an electronic database storing a plurality of clinical literature-based risk models. Claim 11 also includes the additional elements of a computer system comprising one or more processors and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform the method steps, while claim 19 includes the similar additional elements of one or more non-transitory computer-readable media having instructions thereon for execution by a processor to perform the method. Each of the independent claims also recites receiving the real-time data from a wearable medical device associated with the patient; generating a graphical user interface having a single continuous view; and causing display of the single continuous view of the graphical user interface that indicates the task, wherein the single continuous view visually depicts a direct comparison of each of the plurality of patient-specific absolute risk values for each of the clinical outcomes with administration of the corresponding clinical intervention relative to without clinical intervention, as based on the plurality of clinical literature-based risk models. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of disorganized continuity of care and/or slow risk calculation methods, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition (because they do not amount to the literal medical treatment of a specific condition, and rather provide mere tracking and management of nonspecific interventions for nonspecific diseases), do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see 
Further, the additional hardware elements of the independent claims merely amount to instructions to implement an abstract idea on a computer (e.g. using computer code stored and executed by a computer system including a processor and memory to perform functions that may be performed mentally). The additional elements of the electronic health records and electronic database storing a plurality of clinical literature-based risk models similarly amount to the words “apply it” with a computer because these electronic elements are merely utilized to electronically store information (e.g. patient data and clinical literature) that could otherwise be represented mentally by a human user. Additionally, use of these data storage elements amounts to insignificant pre-solution activity because they are merely utilized to obtain necessary data for the main identifying, extracting, calculating, etc. steps. The additional functional element of receiving real-time data from a wearable medical device associated with a patient similarly amounts to insignificant pre-solution activity in the form of necessary data gathering because it merely provides data as input to the main event determination step. The additional functional element of electronically providing various determined and calculated information at a graphical user interface having a single continuous view adds insignificant post-solution activity because it merely outputs the results of the main analysis steps of the invention in a manner equivalent to printing a report. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 10, 12-14, 18, and 20-22 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 11, or 19. Further, claims 2-4, 12-14, and 21-22 merely further describe the abstract ideas of the invention (as explained in Step 2A – Prong 1 above) without presenting new additional elements. Claims 10, 18, and 20 indicate that additional information is electronically provided within the single view, which amounts to insignificant post-solution activity as described above for the independent claims because this function merely provides outputs of the main analysis steps in a nominal way, equivalent to printing a report. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system including one or more processors and one or more storage media that together execute computer-useable instructions to perform the identifying, extracting, calculating, determining, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes the following portions of Applicant’s specification that describe implementation of the system on generic computer systems, with emphasis added: 
[0092] - “FIG. 4 provides an illustrative embodiment of a general computer system 10 for medication management.”
[0127] – “the processor 12 may be part of a standard personal computer or workstation. The processor 12 may be one or more general processors.”
[0145] – “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and anyone or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data…. Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices….”
Further, the combination of these additional hardware elements is shown in at least para [0145] to be typical of a computer system, indicating to one of ordinary skill in the art that such a combination of processor and memory storing instructions is a well-understood, routine, and conventional combination for automating an abstract idea that could otherwise be performed mentally and thus does not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of extracting or identifying data from electronic sources such as electronic health records and an electronic database storing clinical literature-based risk models, receiving real-time data from a wearable medical device associated with a patient, and electronically providing various information on a GUI in a single continuous view amount to insignificant extra-solution activities in the form of necessary data gathering and mere data outputting. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, storing and retrieving information in memory (i.e. electronically storing patient health records and clinical literature-based risk models, as well as retrieving previously calculated risk values or other patient items for display) and receiving or transmitting data over a network (i.e. receiving real-time data from a wearable device, as well as electronically providing information on a GUI by transmitting the information to a display or other output element) and are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Additionally, it is noted that though the wearable medical device itself is not positively recited by any of the claims (merely the receipt of data from such an element), this element is also indicated as being a well-understood, routine, and conventional type of medical device in at least para [0038]: “The patient device 224 may be any device operable to communicate information relating to a course of care for the patient. In an embodiment, the patient device may be equipped with circuitry and/or devices operable to measure patient characteristics such as vital signs or other measurable indicators of the physical condition of the patient. A patient device 224 having such capability may be considered a wearable medical device. For example, the patient device may include a thermometer in contact with the patient’s skin that is configured to measure the body temperature of the patient. Other measuring devices may be included as well.” From this disclosure, one of ordinary skill in the art would understand that a wearable medical device can include well-understood, routine, and conventional patient measurement devices like thermometers, heart rate monitors, blood pressure sensors, etc. that can measure physical characteristics of a patient. 
Thus, when considered as a whole and in combination, claims 1-4, 10-14, and 18-22 are not patent eligible. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach all of the risk value extraction and calculation steps recited in the claims (including calculating a plurality of patient-specific interventional risk values for a patient based on the plurality of patient-specific characteristics and the plurality of interventional risk values for the plurality of clinical outcomes associated with the primary condition, and calculating a plurality of patient-specific absolute risk values for the patient for the plurality of clinical outcomes by calculating an interventional relative risk value for the clinical outcome occurring with administration of the corresponding clinical intervention based on the plurality of patient-specific interventional risk values and calculating a patient-specific absolute risk value by multiplying the patient-specific baseline risk value for the clinical outcome occurring for the patient without clinical intervention with the interventional relative risk value for the clinical outcome, and multiplying by an annual event rate of the clinical outcome) in combination with displaying a single continuous view of a determined task and a visual depiction of a direct comparison of each of the plurality of patient-specific absolute risk values for each of the clinical outcomes with administration of the clinical intervention relative to without clinical intervention. 
The closest related art of record includes:
- Dranitsaris et al. (US 20100204920 A1), disclosing a system for developing an individualized treatment regimen for a patient based on evaluation of the risks associated with a disease and/or known treatment options;
- Langheier et al. (US 20090070138 A1), disclosing a method for analyzing patient risk by utilizing patient characteristics in combination with existing risk models from clinical literature; 
- Morris et al. (US 20110105852 A1), disclosing systems for predicting risks of medical outcomes and benefits of various interventions; and 
- Stang et al. (US 20060206359 A1), disclosing a system for displaying multiple clinical risk values and comparisons with or without interventions in a single continuous view. 
Upon completion of an updated prior art search, Examiner further submits that Edwards et al. (US . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626